SENTENCIA
El 3 de diciembre de 2003 la peticionaria, Parque Ecues-tre La Esmeralda, Inc., acudió ante nos para solicitar la revisión judicial de una resolución dictada por el entonces Tribunal de Circuito de Apelaciones el 16 de septiembre de 2003. Mediante dicha resolución, el foro apelativo denegó la revisión judicial de la determinación de la Junta Hípica emitida el 27 de mayo de 2003, mediante la cual dicha agencia administrativa denegó la licencia solicitada por la parte peticionaria para operar un hipódromo y celebrar ca-rreras de caballo en el sur de Puerto Rico.
Examinado detenidamente el recurso presentado por la peticionaria, a la luz de los referidos dictámenes del Tribunal de Apelaciones y de la Junta Hípica, estimamos que la peticionaria tiene razón en sus planteamientos. Por ende, se revoca la resolución emitida por el Tribunal de Circuito de Apelaciones el 16 de septiembre de 2003 y la resolución de la Junta Hípica de 27 de mayo de 2003. Se ordena la devolución del caso a la Junta Hípica para que evalúe nue-vamente la solicitud de Parque Ecuestre La Esmeralda, Inc.
Lo pronunció, manda el Tribunal y certifica la Secreta-ria del Tribunal Supremo. El Juez Presidente Señor Her-nández Denton se inhibió. El Juez Asociado Señor Fuster Perl ingerí emitió una opinión de conformidad, a la cual se unió la Juez Asociada Señora Rodríguez Rodríguez. El Juez Asociado Señor Rivera Pérez disintió sin opinión escrita. El Juez Asociado Señor Rebollo López no intervino.
(Fdo.) Patricia Otón Olivieri Secretaria del TribunalSupremo
*292Opinión de conformidad emitida por el
Juez Asociado Se-ñor Fuster Berlingeri,
a la cual se une la Juez Asociada Señora Rodríguez Rodríguez.
El 7 de agosto de 2000 Parque Ecuestre La Esmeralda, Inc. (Parque Ecuestre) solicitó ante la Junta Hípica (Junta) una licencia bajo la Ley de la Industria y el Deporte Hípico de Puerto Rico, Ley Núm. 83 de 2 de julio de 1987, según enmendada, 15 L.P.R.A. secs. 198-198s, para operar un hipódromo y celebrar carreras de ejemplares hípicos en el área sur de la isla. El nuevo hipódromo habría de cons-truirse en terrenos pertenecientes a la corporación Emerald Princess, Inc., que ubican en el Municipio de Santa Isabel. El hipódromo contaría además con diversas insta-laciones dirigidas a fomentar el deporte hípico en Puerto Rico.(1) En efecto, aun la propia Junta reconoció que se trataba de una propuesta para un hipódromo con instala-ciones extraordinarias, que no las tenía el actual hipó-dromo que existe en Puerto Rico.
Como parte del procedimiento para considerar la solici-tud de la referida licencia, el 16 de agosto de 2000 la Junta le ordenó a la peticionaria presentar documentación rela-tiva a: (1) la viabilidad económica de un segundo hipó-*293dromo en Puerto Rico; (2) el financiamiento del proyecto; (3) información pertinente a accionistas, directores y oficia-les de las corporaciones Emerald Princess y Parque Ecues-tre La Esmeralda, Inc., que incluyera sus estados financie-ros y certificados de antecedentes penales, y que, además, acreditara la existencia jurídica de ambas corporaciones. La peticionaria presentó todos los documentos requeridos.
Luego de múltiples incidentes procesales, se celebró una vista pública donde se presentaron ponencias de represen-tantes de diversos sectores del hipismo en Puerto Rico. Por su parte, la peticionaria presentó prueba pericial en torno a la viabilidad económica del proyecto propuesto.
Representantes de diversos sectores de la industria hí-pica comparecieron a deponer u opinar sobre la construc-ción del nuevo hipódromo, entre ellos: la Confederación Hí-pica de Puerto Rico, que agrupa dueños de caballos; la Asociación de Jinetes; la Asociación de Entrenadores; la Asociación de Criadores; varios criadores individuales; la Hermandad Puertorriqueña de Agentes Hípicos; el Alcalde del Municipio de Santa Isabel; el Alcalde de Salinas; la Compañía de Fomento Industrial, a través de la Oficina del Director de Desarrollo y Presupuesto; la Compañía de Turismo de Puerto Rico, a través de la Subdirectora Ejecu-tiva de Planificación y Desarrollo; el Departamento de De-sarrollo Económico y Comercio; Doral Securities, Inc.; el Ledo. Abelardo Ruiz Suria, y el Centro Comercial Plaza Esmeralda, Inc., todos a favor de la construcción del nuevo hipódromo. Sólo compareció en oposición al proyecto el Co-mandante Management Company, LLC, la compañía que controlaba y administraba el único hipódromo existente en Puerto Rico, el Hipódromo El Comandante (El Comandante).
La Junta denegó la licencia solicitada mediante una re-solución emitida el 27 de mayo y notificada el 28 de mayo de 2003. Detalló como los fundamentos de su denegatoria los siguientes: (1) que la peticionaria no había probado que *294fuera económicamente viable la operación simultánea de dos hipódromos en Puerto Rico ni presentó una carta-compromiso firme de financiamiento; (2) que la peticiona-ria no poseía un plan para el sistema electrónico de apues-tas; (3) que los ejemplares existentes eran insuficientes para compartirlos entre dos hipódromos; (4) que la peticio-naria no había demostrado que los empleados y la empresa operadora de El Comandante no se afectarían por la cons-trucción de un nuevo hipódromo; (5) en cuanto a la necesi-dad de transportar los ejemplares entre uno y otro hipó-dromo, que no se había analizado el factor riesgo y los costos, y (6) que la construcción de un nuevo hipódromo implicaría dividir los días de carreras, lo cual no traería beneficio alguno a la industria hípica.
El 17 de junio de 2003 Parque Ecuestre solicitó la recon-sideración de la denegatoria referida, la cual fue declarada “sin lugar” el 19 de junio de 2003.
Ante la negativa de la Junta, Parque Ecuestre presentó una petición de revisión en el Tribunal de Circuito de Ape-laciones el 29 de julio de 2003. Ese tribunal se negó a in-tervenir, aludiendo a la deferencia que merece la Junta por su carácter de agencia administrativa. Esta determinación fue hecha mediante una resolución dictada el 16 de sep-tiembre y notificada 24 de septiembre de 2003.
Inconforme con el dictamen referido, la peticionaria acudió ante el Tribunal Supremo el 3 de diciembre de 2003 e hizo el señalamiento siguiente:
Erró la Junta Hípica al denegar la petición para operar un hipódromo a base de criterios contrarios a la ley, no contem-plados en la misma y que no forman parte del Reglamento Hípico. Petición de certiorari, pág. 8.
El 16 de enero de 2004 se expidió el recurso solicitado. La peticionaria presentó su alegato el 5 de abril de 2004. La recurrida presentó el suyo el 6 de mayo de 2004.
*295II
La Junta es el organismo facultado mediante la Ley de la Industria y el Deporte Hípico (Ley) para “reglamentar todo lo concerniente al deporte hípico”. El Art. 6(b) de la Ley, 15 L.P.R.A. sec. 198e(b), dispone, en lo pertinente:
(b) La Junta tendrá facultades para, entre otras cosas:
(1) Establecer los requisitos, que a su juicio deberá reunir todo hipódromo para operar como tal; establecer los términos y condiciones para el cumplimiento de dichos requisitos; extender licencias provisionales durante el término que se con-ceda a los dueños de hipódromos para cumplir los requisitos que establezca la Junta; cancelar toda licencia que se expida con carácter provisional a sus tenedores si no se cumplieren los términos de ella; exigir requisitos adicionales a los estable-cidos originalmente, garantizar la seguridad pública, honesti-dad e integridad del deporte hípico.
(2) Autorizar expresamente los días y lugar en que cada hipódromo habrá de celebrar carreras de caballos pura sangre en Puerto Rico y podrá transferir el lugar y los sitios señala-dos para las mismas. Disponiéndose, que la Junta autorizará un mínimo de ciento ochenta (180) días de carreras en el año natural. La repartición de los días hábiles de carreras deberá hacerse razonablemente entre los hipódromos, velando siem-pre por el bienestar general del hipismo.
(5) Prescribir por reglamento los requisitos que deberán reunir las personas naturales y jurídicas que se dediquen a cualquier actividad hípica .... Nada impedirá a los dueños de caballos, potreros y criadores ser accionistas de empresas ope-radoras de hipódromos en Puerto Rico.
(7) Declarar, a petición del Administrador Hípico, de las personas naturales o jurídicas autorizadas a operar hipódro-mos en Puerto Rico .... (Enfasis suplido.)
No obstante, la discreción que se le ha otorgado a la Junta para determinar si concede licencias de hipódromos no es absoluta. El Art. 16(a) establece una de las referidas limitaciones:
*296No se concederá o renovará licencia de índole alguna en la actividad hípica a personas que hubiesen sido convictas por violación de cualesquiera de las disposiciones de las secs. 2101 et seq. del Título 24, conocidas como “Ley de Sustancias Con-troladas de Puerto Rico”, o que hayan sido convictas de delito grave, o de delito menos grave que implique depravación moral. 15 L.P.R.A. sec. 198o(a).
La propia Junta ha limitado su discreción al delinear mediante un reglamento los procedimientos y requisitos que tienen que cumplir las personas que interesen obtener una licencia para operar un hipódromo. La Sec. II-A del Reglamento Hípico Núm. 4118 de la Administración de la Industria y el Deporte Hípico de 5 de octubre de 1988, págs. 10-13 (Reglamento Hípico), contiene el procedi-miento que se ha de seguir para obtener una licencia para operar un hipódromo:
201. No se abrirá al público ni se operará ningún hipódromo en Puerto Rico dedicado a celebrar carreras de caballos sin una licencia otorgada por la Junta.
202. Toda persona natural o jurídica interesada en la opera-ción de un hipódromo deberá radicar una petición al efecto ante la Junta y suministrar toda la información y documenta-ción que le sea requerida.
203. Antes de otorgar o renovar una licencia de hipódromo, la Junta celebrará audiencia y dará la oportunidad de expre-sarse a todos los interesados y a las agencias e instrumentali-dades del gobierno concernidas. El solicitante hará publicar los anuncios y edictos que ordene la Junta en relación con dichas audiencias.
204. Antes de otorgar la licencia, la Junta impondrá al solici-tante las condiciones y requisitos mínimos bajo las cuales ope-rará el hipódromo y las mismas formarán parte de la licencia de hipódromo si ésta fuera concedida.
214. No se otorgará o renovará licencia de hipódromo a nin-guna persona que:
1. Sea miembro, empleado o funcionario de la Administra-ción o agente hípico.
2. Haya sido convicto de delito grave o menos grave que implique depravación moral.
3. Esté asociado o tenga interés en cualquier negocio o ac-tividad con alguna persona que haya sido convicta de violar la *297Ley Núm. 4 del 23 de junio de 1971, según enmendada, cono-cida como “Ley de Sustancias Controladas de Puerto Rico”.
4. Tenga una suspensión o cancelación de su licencia en al-gún hipódromo del exterior o haya sido encontrado culpable de prácticas ilícitas o perjudiciales al deporte hípico en cualquier hipódromo de Puerto Rico o el exterior.
5. Se niegue a cumplir o entorpeciere el cumplimiento de la Ley o el Reglamento, Reglas, Resoluciones y [ÓJrdenes de la Junta y el Administrador.
6. Se niegue a someterse a un examen antidroga de serle requerido por el Administrador.
215. La Junta podrá establecer requisitos adicionales de los que originalmente se establecieron para obtener la licencia de hipódromo. Se le ofrecerá al poseedor de la licencia de hipó-dromo la oportunidad de discutir los nuevos requerimientos en vista pública para esos propósitos por sí mismo o por medio de sus abogados.
Es requisito, además, que durante su operación el hipó-dromo contemplado cuente con las instalaciones dispues-tas en la Regla 2108 del Reglamento Hípico, según enmen-dado por el Reglamento Núm. 6220 de 19 de noviembre de 2000, págs. 2-3:
1. Tener una pista de por lo menos una milla.
2. Disponer de por lo menos 2 portones de salida.
3. Disponer de un sistema electrónico para las apuestas.
4. Disponer de equipo para tomar mecánica o electrónica-mente el tiempo fraccional y el tiempo total de cada carrera.
5. Disponer de equipo para fotografiar en película o en cinta video magnetofónica el desarrollo de las carreras o cualquier otro sistema autorizado por el Administrador y proyectar al público apostador las carreras vía televisión, y previa autori-zación de la Junta, otras formas de transmisión visual, en transmisión simultánea con la celebración de la carreras, con-servando copia de éstas por un período a ser dispuesto por el Administrador Hípico, así como a petición particular del Ad-ministrador Hípico, el Jurado Hípico o la Junta Hípica.
6. Disponer de un adecuado sistema de altoparlantes, así como un sistema adecuado de comunicaciones con los funcio-narios y empleados que se desempeñan en los días de carreras.
7. Disponer de un servicio de ambulancias debidamente equipadas.
8. Mantener abierta diariamente la sala de emergencia a cargo de un doctor y un enfermero autorizado.
*2989. Mantener debidamente uniformada una guardia a toda hora.
10. Tener un área de establos con aquel número de jaulas que la Junta determine.
11. Tener un área y facilidades para la toma de muestras de orina, sangre, secreción nasal o transpiración.
12. Tener un local adecuadamente equipado para llevar a cabo las inscripciones para las carreras.
13. Mantener graderías, cantinas y restaurant de primera clase.
14. Mantener y conservar en forma atractiva los alrededores del hipódromo.
15. Designar de común acuerdo con la Junta y el Administra-dor el área de acomodo para uso exclusivo de éstos y sus invi-tados durante los días de carreras.
16. Designar y tener a su costo un médico quien deberá estar en el hipódromo a las órdenes del Jurado durante los días de carreras desde la hora que fije el Administrador.
17. El equipo y facilidades que se mencionan como requisitos mínimos, se sobreentiende que deberán estar en buen estado de funcionamiento y en su lugar correspondiente para los usos que se destinen.
18. Mantener los servicios de no menos de dos ujieres debida y adecuadamente uniformados.
19. Tener un área con una piscina para ejercitar los ejempla-res de carreras.
20. Tener un sistema de alumbrado eléctrico suficiente para celebrar las carreras al oscurecer.
21. Designar de común acuerdo con los dueños de caballos o sus representantes el área de acomodo para uso exclusivo de éstos y sus invitados durante los días de carreras.
22. Proveer un área de estacionamiento rotulado, accesible y protegido a cada uno de los Miembros del Jurado, la Junta Hípica y el Administrador Hípico a ser aprobados por éstos.
23. Mantener en las facilidades del hipódromo, en común acuerdo con el Administrador Hípico, un área de escuela y un área de establos designada para uso exclusivo de la Escuela Vocacional Hípica, cuyos requisitos serán establecidos por el Administrador Hípico.
24. Mantener un adecuado sistema de computadora con sus respectivos programas a disposición de y a ser utilizado por el Secretario de Carreras en sus funciones a satisfacción del Ad-ministrador Hípico.
*299I — i h — í I — i
En nuestra jurisdicción está firmemente establecido que los tribunales apelativos deben “conceder gran considera-ción y deferencia a las decisiones administrativas en vista de la vasta experiencia y el conocimiento especializado de la agencia”. T-JAC, Inc. v. Caguas Centrum Limited, 148 D.P.R. 70, 80 (1999). Por tal razón, la revisión judicial de tales decisiones se limita a “determinar si la actuación ad-ministrativa fue razonable y cónsona con el propósito legis-lativo o si, por el contrario, fue irrazonable, ilegal, o si me-dió abuso de discreción”. Id. Véanse, además: Torres v. Junta Ingenieros, 161 D.P.R. 696 (2004); Ocean View v. Reina Del Mar, 161 D.P.R. 545 (2004); O.E.G. v. Igartúa de la Rosa, 157 D.P.R. 826, 837 (2002).
Además, la Ley de Procedimiento Administrativo Uni-forme del Estado Libre Asociado de Puerto Rico (L.P.A.U.), 3 L.P.R.A. sec. 2101 et seq., dispone que las determinacio-nes de hechos contenidas en las decisiones de las agencias “serán sostenidas por el tribunal si se basan en evidencia sustancial que obra en el expediente administrativo”. 3 L.P.R.A. sec. 2175. Véase Rebollo v. Yiyi Motors, 161 D.P.R. 69 (2004).
Las agencias administrativas merecen también deferen-cia en lo que a la interpretación de la legislación que im-plementan se refiere. Sin embargo, “[c]uando la interpre-tación que del estatuto hace la agencia produce resultados incompatibles, contrarios al propósito de la ley, ésta no puede prevalecer”. T-JAC, Inc. v. Caguas Centrum Limited, supra, pág. 81.
Por otro lado, en García Cabán v. U.P.R., 120 D.P.R. 167, 175 (1987), se resolvió que “una vez una agencia ha promulgado unos reglamentos para facilitar su proceso de-cisional y limitar el alcance de su discreción, viene obli-gada a observarlos estrictamente”. Este razonamiento fue *300reiterado en Rivera Concepción v. A.R.Pe., 152 D.P.R. 116 (2000), y en Hernández Chiquez v. F.S.E., 152 D.P.R. 941 (2000).
Específicamente en cuanto a la Junta, el Tribunal Supremo ha expresado que una vez ésta aprueba un regla-mento, éste adquiere fuerza de ley, de manera que no puede ser variado arbitrariamente y sólo puede ser dero-gado o modificado mediante la adopción de otra norma posterior. Rosario Mercado v. San Juan Racing Assn., 94 D.P.R. 634 (1967). En tal caso, la Junta está obligada a seguir el procedimiento dispuesto en la L.P.A.U.
IV
Mediante la Ley de la Industria y el Deporte Hípico, nuestra Asamblea Legislativa delegó a la Junta la impor-tante tarea de autorizar el establecimiento de hipódromos en Puerto Rico. Se trata de una determinación de claro interés público y gran impacto económico. Más aún, evi-dentemente “[s]e trata de un proceso que requiere la eva-luación de muchas circunstancias y factores complejos, y la ponderación de varios criterios diversos”. Lab. Inst. Med. Ava. v. Lab. C. Borinquen, 149 D.P.R. 121, 132 (1999). No obstante, las determinaciones que haga la Junta tienen que mantenerse dentro de los límites de lo razonable.
En el caso de autos, la Junta denegó una solicitud para el establecimiento de un nuevo hipódromo en el país, a pesar de que dicha solicitud fue favorecida por práctica-mente todos los numerosos y diversos sectores de la indus-tria hípica, incluso los dueños de caballos, los jinetes, los entrenadores, los criadores de caballos y los agentes hípicos. Fue igualmente favorecida también por los otros organismos gubernamentales que tienen alguna ingeren-cia en asuntos como éste, incluso el Departamento de De-sarrollo Económico y Comercio, la Compañía de Turismo y *301la Compañía de Fomento Industrial. Sólo se opuso la em-presa que en ese momento administraba El Comandante. Tratándose de una contemplada inversión multimillonaria que cuenta con el sólido apoyo de personas, grupos y enti-dades muy autorizadas, la determinación de la Junta, que sólo favorece a la compañía que administraba El Coman-dante, no estuvo debidamente fundamentada. Veamos.
A. Viabilidad
La Junta fundamentó su denegatoria, en primer lugar, en que la peticionaria no había demostrado que fuera eco-nómicamente viable la operación simultánea de dos hipó-dromos en Puerto Rico. Es decir, la Junta estimó que el permiso solicitado no podía concederse si el estableci-miento de un nuevo hipódromo afectaba la viabilidad eco-nómica del hipódromo existente, El Comandante. En efecto, la postura referida de la Junta estuvo dirigida a proteger la solvencia económica de la empresa que admi-nistraba El Comandante.
Esta postura no es sostenible por varias razones. En primer lugar, se trata de una determinación mayormente especulativa y dudosa. La Junta basó su determinación en la opinión de dos peritos económicos de El Comandante quienes sostuvieron el supuesto de que un segundo hipó-dromo en el sur de Puerto Rico menoscabaría seriamente la solvencia económica de El Comandante. Sin embargo, la parte peticionaria presentó los estudios de dos economistas igualmente capacitados que sostuvieron la tesis de que dos hipódromos operando a la vez eran económicamente viables. La postura de la Junta, además, era contraria a la opinión que tienen casi todos aquellos que podrían verse adversamente afectados, como los dueños de caballos, los jinetes, los agentes hípicos y otros. No puede tomarse una decisión tan importante sobre la base de consideraciones altamente hipotéticas que sólo favorecían a la empresa que en ese momento administraba a El Comandante. Este fun-*302damento, pues, no parece tener sustancialmente la objeti-vidad y el mérito necesarios para apoyar la determinación en cuestión. La Junta no contó con un estudio económico a fondo, preparado por peritos independientes, que sirviera de base para una decisión tan importante, sobre todo en vista de lo controvertible del asunto en cuestión.
En segundo lugar, la referida postura de la Junta signi-ficaría que el Estado está comprometido preferentemente con la supervivencia de una particular entidad comercial privada. Sin embargo, una finalidad tan singular, cuando menos extraña y sorprendente en una sociedad de mercado como la nuestra, no le ha sido encomendada a la Junta por su ley orgánica. Un análisis cuidadoso de la Ley revela claramente los objetivos que deben informar las labores de la Junta. Dicha agencia se creó para velar por la seguridad pública, la honestidad y la integridad del deporte hípico. Se procura, sobre todo, que sea un deporte de calidad, limpio y confiable.(2) En ningún lugar en la Ley se indica o se in-tima que será función de la Junta proteger la solvencia económica de la empresa que administra a El Comandante. Se trata evidentemente de una función o fi-nalidad tan inusitada y particular que no puede derivarse meramente de los amplios poderes que la Ley le concede a la Junta. Para que sea válida, requiere cuando menos que haya sido expresamente concedida por ley. La ley que nos concierne no concede tal finalidad de ningún modo claro.
Nótese asimismo que la propia Ley y hasta el Regla-mento mismo de la Junta vislumbran expresamente la existencia en el país de más de un hipódromo. En particular, la Ley le concede a la Junta la facultad de detallar los requisitos que deba satisfacer cualquier hipódromo, y al Administrador Hípico la de suspender las carreras en cual-quier hipódromo, todo lo cual implica la posibilidad de que exista más de uno. Más aún, la Ley expresamente se re-*303fiere a las licencias que han de concederse “a los dueños de hipódromosen más de una ocasión se refiere a los “hipó-dromos” de Puerto Rico. Se vislumbra claramente, pues, que puedan existir hipódromos en la isla que compitan en-tre sí. La cuestión de si tales hipódromos son o no econó-micamente viables, le atañe propiamente a los dueños de éstos, que son quienes mejor conocen qué es lo que le con-viene a sus particulares intereses económicos.
Por otro lado, a la Junta sí se le encomendó la tarea de fomentar el crecimiento de la industria hípica. Parecería que el establecimiento de un hipódromo en el área sur de Puerto Rico, con instalaciones superiores a las del hipó-dromo existente, con el fin de atender una clientela nueva que no acude actualmente a El Comandante, y fomentado por un grupo de inversionistas que están dispuestos a expo-ner su dinero para ese fin, es precisamente un paso concreto hacia el crecimiento de dicha industria.
La Junta, pues, erró al denegar la licencia solicitada por el fundamento en cuestión.
B. Financiamiento
La Junta también decidió que debía denegar la licencia solicitada porque la parte proponente no había presentado una carta-compromiso firme de financiamiento. Esta de-terminación tampoco es válida. Al examinar la orden de la Junta sobre el particular, emitida el 16 de agosto de 2000, notamos que entonces sólo se le requirió a la parte propo-nente “[el n]ombre y [la] dirección exacta de cualquier en-tidad financiera con quien la peticionaria haya acordado el obtener el financiamiento necesario”. Apéndice, pág. 52. La parte proponente cumplió con este requisito. Según se des-prende del expediente, la empresa Doral Securities mani-festó su “intención de seguir trabajando con Parque Ecues-tre La Esmeralda, Inc. con el objetivo de producir eventualmente dicho financiamiento”. Apéndice, pág. 451. Según la carta sobre este asunto presentada en evidencia, Doral Securities no podía ofrecer un compromiso más firme *304que el anterior hasta tanto Parque Ecuestre obtuviese la licencia de hipódromo.
Según la evidencia que obra en el expediente, el costo aproximado de la obra planificada es de cuarenta y cinco millones de dólares. Alrededor de una tercera parte de los fondos serían aportados por los accionistas actuales de Parque Ecuestre y de una emisión privada de la corporación. El resto sería financiado mediante una emi-sión de bonos de la Autoridad para el Financiamiento de Facilidades Industriales y de Control Ambiental (AFFICA) y otro financiamiento por instituciones privadas. La parte peticionaria evidenció haber iniciado gestiones para obte-ner financiamiento a través de una emisión de bonos de AFFICA, pero para obtener finalmente la emisión, según los propios funcionarios gubernamentales, era necesario que la empresa obtuviese la licencia para operar el hipódromo. La decisión de la Junta de exigir posterior-mente que hubiese un compromiso firme de financiamiento es evidentemente irrazonable, puesto que colocaba a los proponentes en una disyuntiva contradictoria: la de obte-ner los fondos para financiar el proyecto antes de recibir la licencia de operación cuando la tenencia de tal licencia era esencial para lograr el financiamiento mediante bonos.
C. División de días de carreras
La Junta determinó que la construcción de un nuevo hipódromo implicaría dividir los días de carreras, lo cual supuestamente no traería beneficio alguno a la industria hípica, y apoyó en esto también su denegatoria de la licen-cia solicitada. Resulta, sin embargo, que esta determina-ción no tiene base alguna en el expediente. Aun asumiendo que hubiese que dividir los días de carreras, no es razona-ble suponer la ausencia de beneficios para la industria hípica. Según la prueba presentada, la celebración de ca-rreras de caballos en un hipódromo establecido en el área sur de la isla, donde las alternativas de entretenimiento *305son más limitadas que en el área metropolitana, atraería a este hipódromo gran cantidad de público que no asiste ac-tualmente a El Comandante. Ello, sin duda, sería de gran beneficio para la industria hípica puertorriqueña. Además, las instalaciones propuestas por Parque Ecuestre, como la pista de grama, permitirían la celebración de carreras donde podrían participar un sinnúmero de ejemplares que en la actualidad no están cualificados para correr en la pista de El Comandante, lo que también sería de beneficio para la industria. Más aún, se desprende del expediente que la distribución de los días de carreras entre dos hipó-dromos sería beneficioso para los equinos, puesto que per-mitiría un mejor mantenimiento de las pistas de cada cual.
D. Estudio de impacto
Otro de los fundamentos en que se apoyó la Junta para denegar la licencia solicitada fue que la parte peticionaria no había ofrecido un estudio serio que analizara a fondo el impacto sobre los empleados y demás personas que depen-den de El Comandante si los días de carreras de este hipó-dromo se redujeran a la mitad. Esta determinación de la Junta es defectuosa. La Junta hizo esta determinación a pesar de que el estudio referido no se le solicitó a la parte peticionaria como parte del procedimiento para obtener la licencia. Se trata de una exigencia formulada al momento de denegar la licencia y no antes. Asumiendo que la infor-mación en cuestión sea necesaria para que la Junta pueda decidir responsablemente, lo que procedía era que la Junta requiriese el estudio en cuestión y le diese a los proponen-tes una oportunidad razonable de realizarlo, antes de usar su ausencia como una excusa sobre la cual apoyar su denegatoria. Erró la Junta al actuar como lo hizo sobre este particular.
*306E. Sistema electrónico de apuestas
La Junta determinó además que la parte peticionaria no poseía un plan para el sistema electrónico de apuestas. Esta determinación contradice la prueba que obra en el expediente. La peticionaria presentó el testimonio de Don Drew, pasado asesor de la corporación operadora de El Co-mandante y quien participó en el proceso de instalación del sistema electrónico de apuestas que opera actualmente en El Comandante. Este testigo estableció tener la capacidad para gestionar para los proponentes del nuevo hipódromo la instalación exitosa del sistema electrónico de apuestas, capacidad que no fue controvertida. Además, este perito testificó, sin ser controvertido, que Parque Ecuestre no po-día otorgar un contrato para la elaboración de un sistema electrónico de apuestas con la compañía que lo suministra hasta tanto no obtuviese una licencia de hipódromo. De nuevo, la Junta formula una “razón” para denegar la licen-cia, que debió ser más bien una condición al concederla. También debe señalarse que aunque este asunto fue discu-tido en las vistas públicas celebradas por la Junta sobre la petición de la licencia, ésta no incluyó lo del sistema elec-trónico en cuestión como requisito en su orden de 16 de agosto de 2000.
F. Ejemplares de carreras
Otro de los criterios en que la Junta basó su determina-ción fue el “problema actual de falta de ejemplares de ca-rreras y nuevos dueños de caballos” (Apéndice, pág. 676) y la ausencia de un plan por parte de Parque Ecuestre para manejarlo. Esta determinación es a todas luces irrazonable. En primer lugar, de concederse una licencia de hipódromo, su construcción tomaría al menos dos años, tiempo suficiente para la cría de nuevos ejemplares, según la evidencia incontrovertida que obra en el expediente. En segundo lugar, se desprende del expediente que la peticio-naria presentó un plan para fomentar el aumento de ejem-*307piares de carreras, el cual incluye pistas de grama para celebrar carreras de ejemplares que no pueden participar en carreras en pistas de tierra.
La Junta también concluyó que de surgir la necesidad de transportar los ejemplares de carreras entre uno y otro hipódromo, los dueños de caballos no analizaron el factor riesgo y los costos que ello conlleva. Aquí, de nuevo, faltó la Junta. Primeramente, al presente, la necesidad de trans-portar ejemplares entre un hipódromo y otro es especulativa. Lo natural, según la evidencia que obra en el expediente, es que el número de ejemplares de carreras aumente entre la fecha de concesión de la licencia para operar el nuevo hipódromo y el comienzo de sus operaciones. En caso de que fuera necesaria la transporta-ción de ejemplares, la proponente se comprometió a asumir los costos que conlleve. Esta evidencia no fue controvertida. Por otro lado, según el testimonio del perito de la peticionaria, Don Drew, la transportación de ejempla-res entre distintos hipódromos es una práctica generali-zada en Estados Unidos, y en Puerto Rico no representaría mayores problemas para los equinos. Esta evidencia tam-poco fue efectivamente controvertida. Además, la resolu-ción de la Junta no apunta a evidencia sustancial que obre en el expediente que demuestre que los dueños de ejempla-res no hubiesen considerado los riesgos de transportar sus ejemplares.
V
En resumen, pues, es evidente que las determinaciones hechas por la Junta para fundamentar su decisión de de-negar la licencia solicitada no son adecuadas. Carecen de la objetividad y el mérito que son necesarios para que se estime que son razonables. Delatan una parcialidad inde-bida de parte de la Junta hacia la empresa que en ese *308momento administraba a El Comandante. No reflejan un intento auténtico por evaluar de manera ecuánime la im-portante propuesta de la parte peticionaria. No le compete a una agencia administrativa como la Junta la finalidad de procurar la solvencia económica de una de las empresas que regula y fiscaliza, a menos que ello le haya sido clara y expresamente encomendado por ley. Por ello, debe con-cluirse que la Junta abusó de su discreción al denegar la petición de licencia a Parque Ecuestre, sobre todo al utili-zar criterios irrazonables que no surgen de la Ley ni de su propio Reglamento.
Por los fundamentos expuestos, procede que se revoque la resolución emitida por el Tribunal de Apelaciones el 16 de septiembre de 2003 y la resolución de la Junta de 27 de mayo de 2003, y que se ordene la devolución del caso a la Junta Hípica para que evalúe nuevamente la petición.

(1) Las instalaciones con las que contaría el hipódromo, según la propuesta presentada por la peticionaria, serían, entre otras, las siguientes: Pista de grama de una milla con un chute de 250 metros; pista de arena de una milla y un octavo con dos chutes de 300 y 150 metros, respectivamente; tramos de 800 metros sin curva; instalaciones para clases de equitación, competencias de paso fino, salto y dressage; establos en condominio; edificio principal con palcos para prensa, Administrador, Junta Hípica y privados; Grand Stand, Casa Club y restaurante; club para dueños de ejemplares e invitados; estacionamiento; pabellón de ventas, concesionario y es-tablos para 100 ejemplares; área de servicios con oficinas; área para equipo de man-tenimiento de pista y vivero de plantas; salón de actividades y áreas recreativas para empleados de cuadras; piscina para ejercitar los caballos; sistema de alumbrado para carreras nocturnas; altoparlantes y pizarra electrónica; monitores de circuito cerrado para la Casa Club y el Grand Stand; estudio de televisión; sistema de transportación gratuita de ejemplares; dormitorios para empleados que atiendan ejemplares resi-dentes; instalaciones para el Jurado Hípico, jueces de llegada y chart callers de la Revista Hípica; salones para jinetes femeninos y masculinos; guardería para niños, y sistema electrónico de apuestas.


 Véase Exposición de Motivos de la Ley Núm. 83 de 2 de julio de 1987, Leyes de Puerto Rico, págs. 319 y 320.